Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Corus Entertainment announces second quarter results << - Earnings per share of $0.42 for the second quarter, up 83% from prior year - Combined Radio and Television revenues up 4% for second quarter - Combined Radio and Television segment profit up 6% for second quarter - Segment profit of $49.7 million, up 5% for the second quarter >> TORONTO, April 10 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) announced its second quarter financial results today, led by continued revenue growth from its broadcasting businesses. "The strength of the Corus brands was evident once again in the second quarter" said John Cassaday, President and CEO of Corus Entertainment Inc. "Our specialty television advertising revenue increased by 8% and our Radio revenue increased by 4%. Our Content division is on track and profitable once again in the quarter. Unfortunately, Quebec Radio remains stalled due to continued soft markets, which we attribute to a general softness in the Quebec economy and an unsettled television advertising market which we believe is affecting radio demand." Second Quarter Results Consolidated revenues for the second quarter ended February 29, 2008 were $178.7 million, up 2% from $174.7 million last year. Consolidated segment profit was $49.7 million, up 5% from $47.3 million last year. Net income for the quarter was $35.4 million ($0.42 basic and $0.41 diluted), compared to net income of $19.5 million ($0.23 basic and $0.22 diluted) last year. The current quarter benefited from $13.2 million in recoveries related to income tax changes. Corus Television contributed quarterly revenues of $104.6 million, up 4% from $100.2 million last year, led by specialty advertising growth of 8% and subscriber revenue growth of 1%. Quarterly segment profit increased to $43.6 million, up 7% from $40.8 million last year. Corus Radio revenues were $61.5 million, up 4% from $58.8 million last year. Segment profit was $10.3 million, up 3% from $9.9 million last year. Corus Content revenues were $13.2 million, down 24% from $17.3 million last year. Segment profit was $0.4 million, compared to $2.1 million last year. Year-to-Date Results Consolidated revenues for the six months ended February 29, 2008 were $393.6 million, up 3% from $383.9 million last year. Consolidated segment profit was $133.1 million, up 5% from $127.2 million last year. Net income for the six-month period was $74.8 million ($0.89 basic and $0.87 diluted), up 33% compared to net income of $56.2 million ($0.67 basic and $0.65 diluted) last year. The current period benefited from $13.2 million in recoveries related to income tax rate changes. Corus Television contributed revenues of $230.7 million, up 4% from $222.8 million last year, led by specialty advertising growth of 4% and subscriber revenue growth of 3%. Segment profit increased to $106.4 million, up 5% from $101.3 million last year. Corus Radio revenues were $141.0 million, up 5% from $134.4 million last year. Segment profit was $35.8 million, up 6% from $33.6 million last year. Corus Content revenues were $22.8 million, down 22% from $29.1 million last year. Segment profit was $0.9 million, compared to $3.1 million last year. Corus began to purchase shares under its renewed Normal Course Issuer Bid on February 19, 2008. Corus had reached its full allotment on its previous bid in early December 2007 and had been out of the market since that time. In the first six months of fiscal 2008, the Company purchased for cancellation 1,644,100 Class B Non-Voting Shares at an average price of $24.32 per share.
